PER CURIAM.
Tony Mims petitioned this court for a belated appeal, asserting under oath that he timely asked his trial counsel to file a notice of appeal and that request was not honored. In accordance with Schubert v. State, 737 So.2d 1102 Fla. 1st DCA 1998), the State obtained a sworn statement from counsel that Mims did not ask him to appeal. This court relinquished jurisdiction with instructions that án evidentiary hearing be conducted and the master resolved the factual dispute against the petitioner. Accordingly, the petition for belated appeal is denied. Further, we grant the State’s motion for sanctions and certify that petitioner either' knowingly or with reckless disregard for the truth brought false information before this court. § 944.28(2)(a), Fla. Stat. (1997); Saucer v. State, 736 So.2d 10, 24 Fla. L. Weekly D37 (Fla. 1st DCA 1998).
ERVIN, MINER and KAHN, JJ., concur.